Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1-11 are canceled. Newly added claims 12-21 submitted on 6/14/2021 are pending. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 12-21  are rejected under 35 U.S.C. 102 as being anticipated by Zhang et al. (US 2018/0288746 hereafter Zhang). 

For claim 12, 16, 17, 18, Zhang discloses a terminal (110 Figure 1) comprising: a receiving section (702 Figure 7A transceiver) that receives information (e.g. 404 Figure 4A) about resources of a Physical Uplink Shared Channel (PUSCH) by higher layer signaling ([0165] RRC signaling for dynamic grant activation of UL e.g. PUSCH [0159]) ; and a control section that controls (700 Figure 7A processing unit), based on the information and downlink control information (Figure 3 RRC layer-1 signaling [0139]), transmission of the PUSCH in the resources (e.g. grant-free UL configured by format A [0140]), wherein when a first field (format A Figure 3) and second field (format B Figure 3) in the downlink control information have a first value (formatA active [0140] or format B active [0141]), the control section specifies a transmission parameter ([0142] RS, MCS, power control etc.) applied for the PUSCH based on the downlink control information (UE configures grant-free resources e.g. PUSCH based on RRC signaling [0141]), and when the first field and second field (300, 302 Figure 3) in the downlink control information have the first value (active [0140-0141]) and a third field and fourth field in the downlink control information have a second value (306 Figure 3 set to INACTIVE), the control section exerts a control to deactivate the PUSCH ([0139] table 306 shows the inactive state of grant-free UL resource e.g. PUSCH). 
Particularly for claims 17, 18, Zhang discloses a base station (Figure 7B) with transmitting section and receiving section for receiving PUSCH (752 Figure 7B transceiver). 

For claim 13, Zhang discloses wherein the transmission parameter includes a hopping parameter, resource allocation, and modulation and coding scheme ([0066] resource configuration from BS, hopping pattern, RS resources, MCS).

For claim 14, 19, Zhang discloses wherein the control section exerts a control not to perform transmission of the PUSCH, when a buffer is empty ([0065] UE does not transmit anything if there is no data in its buffer). 

For claim 15, 20, 21,  Zhang discloses wherein the control section exerts a control to repeat transmission of the PUSCH in units of transport blocks ([0074] configuration information including repetition factors K and allocated resource blocks [0080]). 

Response to Arguments
Claims 1-11 were canceled upon Applicant’s submission of claims 12-21 on 6/14/2021. Since the previous Office Action only addressed canceled claims 1-11,   Applicant’s arguments with respect to the canceled claims are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/B.M./Examiner, Art Unit 2415       

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415